Dismissed and Memorandum Opinion filed December 6, 2007







Dismissed
and Memorandum Opinion filed December 6, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00020-CV
____________
 
JAMES & CHERYL DIXON,
Appellants
 
V.
 
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, Appellee
 

 
On Appeal from the County Court at
Law No. 3
Fort Bend County, Texas
Trial Court Cause No. 31,211
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed December 19, 2006.  The clerk=s record was filed on February 26,
2007.  The reporter=s record was filed on September 7, 2007.  No brief was filed.
On
October 11, 2007, this Court issued an order stating that unless appellants
submitted their brief, together with a motion reasonably explaining why the
brief was late, on or before November 12, 2007, the Court would dismiss the
appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).




Appellants filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 6, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.